BERDON, J.,
with whom, NORCOTT, J., joins, concurring. I am pleased that the majority has trimmed the *316sails of the rule pertaining to constancy of accusation evidence in sexual assault cases; State v. Kelley, 229 Conn. 557, 575-79, 643 A.2d 854 (1994) (Berdon, J., dissenting);1 but I feel it has not gone far enough to ameliorate the prejudice to defendants.2
I agree that the elimination of the details of the alleged sexual assault will reduce some of the prejudice to the *317defendant, but, without further restrictions, the prejudicial impact of the constancy evidence still outweighs its probative value. This court justifies the continuation of the rule in a modified form in part on the ground that constancy evidence is admissible “only to corroborate the victim’s testimony and not for substantive purposes.” As any trial lawyer can attest, prosecutor or defense counsel, this distinction is academic in the real world of criminal trials. It is clear that the prejudicial impact of constancy evidence is not eliminated merely because the trial judge instructs the jury that it is admitted only for corroboration. The distinction between corroborative evidence and substantive evidence has no meaning to the average juror. Constancy of accusation evidence bolsters the victim’s courtroom story, rendering it more credible as if there was another witness to the sexual assault. See Krulewitch v. United States, 336 U.S. 440, 453, 69 S. Ct. 716, 93 L. Ed. 790 (1949) (Jackson, J., concurring) (“[t]he naive assumption that prejudicial effects can be overcome by instructions to the jury . . . all practicing lawyers know to be unmitigated fiction” [citation omitted]).
The sole justification for maintaining any form of the rule is the belief that some jurors may adhere to a sexist presumption of fabrication or consent unless the victim complains to a third party, because they believe that it would be natural, and expected, for a woman who had been sexually assaulted to complain. State v. Wells, 522 N.W.2d 304, 308 (Iowa 1994); State v. Hill, 121 N.J. 150, 158-63, 578 A.2d 370 (1990); 4 J. Wigmore, Evidence (4th Ed. 1972) § 1135. I must concede that there may be some jurors, who are able to survive the vigorous jury voir dire conducted by the state, who may harbor such a notion. That belief, however, more likely than not, will impact jury deliberations only when there is *318some doubt whether the victim was in fact assaulted, and not in cases where the only issue is the identity of the assailant. Accordingly, I would limit the admissibility of constancy of accusation evidence solely to those instances where the defendant, either through cross-examination or direct testimony, asserts that the victim was not sexually assaulted, either because the sexual intercourse at question was consensual or because it never occurred. See Hunt v. State, 44 Ala. App. 479, 480, 213 So. 2d 664 (1968) (“complaint in rape and statutory rape is admissible ... to show conduct by the prosecutrix which is consistent”); Barnes v. State, 171 Ga. App. 478, 481, 320 S.E.2d 597 (1984) (“in a prosecution for rape, the fact of the woman’s having made complaint soon after the assault took place is admissible in evidence for the purpose of rebutting the idea that the female consented” [internal quotation marks omitted]); State v. Wells, supra, 308 (“justification for admitting such statements is to thwart the . . . assumption that the offense did not occur in the absence of a complaint”); State v. Hill, supra, 163 (fresh complaint rule “allows the State to negate the inference that the victim was not sexually assaulted because of her silence”).
Although the scope of the details to which a constancy of accusation witness may testify have been narrowed, this court continues to permit a witness to testify as to “the identity of the alleged perpetrator.” If the singular concern that justifies the rule relates to the improper inference jurors may draw from a victim’s silence, then the prosecution should only be allowed “to forestall this . . . assumption by showing that the woman was not silent, i.e., that a complaint was in fact made” (Emphasis in original.) 4 J. Wigmore, supra, § 1135, p. 299; see also Hunt v. State, supra, 44 Ala. App. 480 (constancy of accusation testimony is not admitted for corroboration, thus details of complaint *319are not admissible); State v. Wells, supra, 522 N.W.2d 308 (“underlying details of the complaint are immaterial to the purpose of the offer and inadmissible”); State v. Hill, supra, 121 N.J. 163 (“[o]nly the fact of the complaint, not the details, is admissible”). The testimony of a constancy of accusation witness should be confined to the fact that the victim complained of being assaulted. Therefore, the name or identity of the accused should be excluded. See Aaron v. State, 273 Ala. 337, 345, 139 So. 2d 309 (1961) (“In prosecutions for rape the State may, on the direct examination of the prosecutrix, prove the bare fact that she made complaint of the injury, and when and to whom .... This would exclude any statement made in the complaint pointing out the identity of the person accused . . . .”); Register v. State, 640 So. 2d 3, 9 (Ala. Crim. App. 1993); Barnes v. State, supra, 171 Ga. App. 481-82; People v. Jackson, 3 Ill. App. 3d 303, 307, 279 N.E.2d 8 (1971) (“person to whom the complaint was made can properly testify to the fact that it was made, although it is not proper for such person to give the name of the accused”); State v. Wells, supra, 308; State v. Hill, supra, 163. Of course, the accused, either through cross-examination or direct testimony, may open the door for the admission of the details of the victim’s complaint, including the identity of the alleged assailant.
Furthermore, the rule should be returned to its original parameters and restricted to a fresh complaint; see State v. De Wolf, 8 Conn. 93, 100 (1830); which was “made within a reasonable time after the alleged assault and must have been spontaneous and voluntary.” State v. Hill, supra, 121 N.J. 163. “[Statements that are procured by pointed, inquisitive, coercive interrogation lack the degree of voluntariness necessary to qualify under the fresh-complaint rule.” Id., 167. Voluntariness, however, must be determined on a case-by-case basis and left to the discretion of the trial court. “Among the *320factors a court should consider in making that determination are the age of the victim; the circumstances under which the interrogation takes place; the victim’s relationship with the interrogator, i.e., relative, friend, professional counselor, or authoritarian figure; who initiated the discussion; the type of questions asked — whether they are leading and their specificity regarding the alleged abuser and the acts alleged.” Id., 168. Finally, the trial court should be instructed that, it may, within its discretion, exclude cumulative fresh-complaint evidence. “[I]n close cases in which the victim’s complaint has already been once established and it appears that repeated fresh-complaint testimony would leave the jury with the impression that the State has gathered a greater number of witnesses than the defense, the trial court may properly exercise its discretion and exclude the testimony.” Id., 169-70.
It is worthwhile to note, as the majority appears to underscore, that the bottom line regarding the admissibility of any constancy evidence remains within the discretion of the trial judge. Therefore, even if an offer of constancy evidence by the state does not include the details of the alleged sexual assault, the trial court must still weigh whether its prejudicial impact outweighs its probative value, so as to determine whether to further limit the testimony in accordance with the guidelines set forth in this concurrence or to reject the offered constancy testimony in total.
In summary, I would limit the rule as follows: (1) constancy evidence would be admissible only if the defendant, either through cross-examination or through direct testimony, asserts that the victim was not in fact sexually assaulted; (2) the complaint must be made within a reasonable time after the alleged assault, or any delay must be reasonably explained; (3) the victim’s complaint must be voluntarily made; (4) constancy testimony must be confined, on direct, to the fact that the *321victim complained, and should not contain details of the complaint, including the identity of the alleged assailant; and (5) the trial judge has discretion to exclude cumulative constancy evidence. Only then would the rule have been trimmed in a manner that does not exceed its purpose, while minimizing the prejudicial impact on the defendant.
As a matter of public policy, the constancy of accusation evidence rule may be justified if circumscribed as indicated above.3 In my view, the contours of the rule adopted today by the court continue to exceed that which is required to meet its purpose.
In all other respects, I concur with the majority opinion.

 In State v. Kelley, supra, 229 Conn. 575-79, I wrote in dissent: “I continue to be concerned about the contours of the rule admitting constancy of accusation evidence in sexual assault cases. State v. DePastino, 228 Conn. 552, 573, 638 A.2d 578 (1994) (Berdon, J., dissenting). In the present case, on appeal, the defendant argues that the rule is founded on premises that are anachronistic, outmoded and sexist.
si: * *
“Simply put, the hearsay exception of constancy of accusation is predicated on the assumption that unless the victim — who in most instances is a female — announces to the world that she has been a victim of a sex crime, her credibility is suspect. Indeed, the majority endorses this justification when it states that ‘it would be natural for the victim of actual or attempted sexual assault to relate the incident to others if it had actually happened, but not if the incident had not occurred.’ I find this rationale to be offensive. We do not engage in this reasoning with respect to any other crime involving an adult victim.
“Furthermore, the empirical assertion that an actual victim of sexual assault would naturally relate the incident to others stands in opposition to the real experiences of women reported in the literature. S. Estrich, ‘Rape,’ 95 Yale L.J. 1087, 1088-89 (1986). In addition, the second assumption underlying this empirical claim — ‘but not if the incident had not occurred’ — defies common sense. If anything, the rule gives a person who has fabricated an assault an incentive to report the crime and its ‘details’ to friends and acquaintances. Therefore, constancy evidence not only has its origin in a sexist assumption, but allows inherently unreliable evidence to support a criminal conviction.”


 I continue to have serious reservations about whether the constancy of accusation rule of evidence violates the confrontation clause of the United States constitution. (State constitution was not raised by the defendant.) See State v. DePastino, 228 Conn. 552, 573, 638 A.2d 578 (1994) (Berdon, J., dissenting). I also question the continued validity of the 1970 case of California v. Green, 399 U.S. 149, 158, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970) (“Confrontation Clause is not violated by admitting a declarant’s out-of-court statements, as long as the declarant is testifying as a witness and subject to full and effective cross-examination”). Nevertheless, because the defendant relies solely on the federal constitution, and Green has not been *317specifically overruled by the United States Supreme Court, I leave this issue for another day.


 In other situations, where we have allowed collateral evidence for the purpose of bolstering the credibility of the victim, that evidence did not also indicate guilt as does constancy evidence. For example, in State v. Borrelli, 227 Conn. 153, 629 A.2d 1105 (1993), we allowed expert evidence on the battered woman’s syndrome to be presented, but only after the complaining witness was impeached. In that situation, the nature of the expert testimony did not implicate the guilt of the defendant for the specific crime for which he was being tried. Rather, it merely gave a scientific explanation for the apparent inconsistency of the complaining witness’ trial testimony and her prior out-of-court statements. Id., 172.